     Case: 1:20-cv-07329 Document #: 12 Filed: 01/07/21 Page 1 of 3 PageID #:68




                     IN THE UNITED STATE DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DISTRICT


LGP REALTY HOLDINGS LP, a Delaware
Limited Partnership, LEHIGH GAS
WHOLESALE LLC, a Delaware Limited
Liability Company, and CROSSAMERICA
PARTNERS LP, a Delaware Limited
Partnership.                                              Case No, 20-cv-7329
                    Plaintiff,                            Honorable Judge Wood

       v

GRAYSLAKE STOP & SHOP, LLC, an
Illinois Limited Liability Company, and
LOUAY ALANI,

                       Defendants.


                         MOTION FOR EXTENSION OF TIME


NOW COMES the Defendants, Grayslake Stop & Shop, LLC and Louay Alani, by and through

undersigned counsel and pursuant to Rules 6(b) of the Federal Rules of Civil Procedure and

moves this Court for an order to extend time to file an answer or otherwise plead in the above-

entitled action. In Support hereof, Defendants state as follow:

   1. Plaintiffs’ filed their Complaint on December 11, 2020.

   2. Louay Alani was personally served on December 17, 2020.

   3. Defendants’ response is due on or before January 7, 2021 and the time for filing an

       answer or other pleading has not yet expired.

   4. This motion is not being made for the purpose of delay but is based upon Defendants’

       time needed to file its response, given that service occurred immediately before the

       holiday season.
     Case: 1:20-cv-07329 Document #: 12 Filed: 01/07/21 Page 2 of 3 PageID #:69




   5. Plaintiffs do not object to this Motion.

WHEREFORE, Defendants, Grayslake Stop & Shop, LLC and Louay Alani request this

Honorable Court for an order extending the time to file an answer or otherwise plead up to and

including January 21, 2021.

                                                           Respectfully Submitted,

                                                           By: /s// Cynthia M Rote
Integrate Legal, P.C.
Cynthia M Rote
516 Main Street, Suite 1
Pecatonica, Illinois 61063
ARDC Number: 6287240
(815) 255-4695
Service@Integrate-Legal.com
     Case: 1:20-cv-07329 Document #: 12 Filed: 01/07/21 Page 3 of 3 PageID #:70




                                  CERTIFICATE OF SERVICE

       I certify that on January 7, 2021, I electronically filed the foregoing MOTION FOR

EXTENSION OF TIME with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel and parties of record.

       This 7th day of January 2021.



                                                               By: /s// Cynthia M Rote
